DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 3/4/2020 is accepted.
Claim Rejections - 35 USC § 112
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the display comprises one of the following selected from the group compressing (a screen ((including a smartphone screen)), an LED strip ((including one where the lines are made of diffusers and color filters)).  Using the phrase group compressing (a screen ((including a smartphone screen)) and LED strip ((including one where the lines are made of diffusers and color filters)) make the claim indefinite. 

Claim Rejections - 35 USC § 103
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2, and 6 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (2003/0151721 A1) in view of Rabner(2009/0153796 A1).
 Regarding claim 1,  Lai et al discloses (refer to figures 1-3) a method to measure refraction errors in an optical system (paragraph 0004) , using a first lens (F1), a second lens (F2)  and a display (42) the method comprising the steps of:a. disposing the second lens (F2) proximal to the optical system; b. disposing the first lens (F1) within sight lines of the second lens (F2) ; c. disposing the display within sight lines of the first lens (paragraph 0033-0035). 
 Lai et al discloses all of the claimed limitations except changing the distance of the display from the first lens until an indicia upon the display is aligned as observed by the optical system; e. using the changed distance of the display to derive spherical error of the optical system.
Rabner discloses changing the distance and using the changed distance of the display to derive spherical error of the optical system (paragraph 0247).

Regarding 2, Lai et al discloses wherein the first lens (F1) comprises a demagnification lens.  
Regarding 6, Lai et al discloses wherein the indicia upon the display (42) comprises a first symbol and a second symbol.  
Regarding 7, combination of Lai et al and Rabner discloses wherein the first and second symbols are respectively, vertical and horizontal colored lines (paragraph 0284 and paragraph 0313, Rabner).  
Regarding 8, combination of Lai et al and Rabner wherein the colored lines are red and green (paragraph 0276-paragraph 0321).  
Allowable Subject Matter
4.    Claims 12-14 are allowed.
5.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 12,13 and 14  ,which include,
A method to measure refraction errors in an optical system, using a first lens, a second lens and a display the method comprising the steps of: a. disposing the second lens  the display having an adjustable linkage from the first lens with the adjustable linkage having means to adjust in length until an indicia upon the display is aligned as observed by the optical system (claim 13).  
Claims 3-5, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: wherein the second lens comprises a first colored lens and a second colored lens and  wherein the second lens defines two slits and  the indicia transmitted from the second lens to the optical system comprises first color and a second color and  further including the step of rotating the second lens along an optical axis through different meridians and measuring the distance of movement of the second lens at each meridian in response to a changed projection upon the screen and using the measured distances of the second lens to derive further errors of refraction of the optical system and  further including the step of rotating the display in synchronization to a rotation of the second lens along an optical axis through different meridians and measuring the distance of movement of the second lens at each meridian and using the measured distances of the second lens to derive further errors of refraction of the optical system.  

Conclusion
6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/8/2022